Name: EFTA SURVEILLANCE AUTHORITY DECISION No 66/94/COL of 27 June 1994 laying down the methods of control for maintaining the officially brucellosis-free status of bovine herds in certain EFTA States
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-09-22

 Avis juridique important|E1994C0066EFTA SURVEILLANCE AUTHORITY DECISION No 66/94/COL of 27 June 1994 laying down the methods of control for maintaining the officially brucellosis-free status of bovine herds in certain EFTA States Official Journal L 247 , 22/09/1994 P. 0039 - 0040EFTA SURVEILLANCE AUTHORITY DECISION No 66/94/COL of 27 June 1994 laying down the methods of control for maintaining the officially brucellosis-free status of bovine herds in certain EFTA States THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 1 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health problems affecting intra-Community trade in bovine animals and swine (Council Directive 64/432/EEC; hereinafter referred to as 'the Cattle and Swine Act`), and in particular Article 3 (13) thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas Finland, as stated in a letter dated 7 March 1994, Sweden as stated in a letter dated 28 April 1994 and Norway as stated in a letter dated 29 April 1994 consider themselves to fulfil the requirements in Article 3 (13) of the Cattle and Swine Act;Whereas more than 99,8 % of the bovine herds in Finland, Norway and Sweden have been declared officially brucellosis free within the meaning of Article 2 (e) of the Cattle and Swine Act and as having fulfilled the conditions for this qualification for at least 10 years;Whereas no case of abortion due to brucella infection has been recorded in Sweden, Norway and Finland for at least three years;Whereas in order to maintain this qualification, it is necessary to lay down control measures ensuring its efficacy and which are adapted to the special health situation of bovine herds in Finland, Norway and Sweden;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. By way of derogation from Annex A (II) (A) (1) (c) (ii) to the Cattle and Swine Act the EFTA States or regions thereof referred to in the Annex to this Decision may maintain the officially brucellosis-free status of bovine herds if the following conditions are met:- every bovine animal suspected of being infected with brucellosis must be notified to the competent authorities and must also undergo official investigations for brucellosis including at least two serological blood tests including complement fixation tests as well as microbiological examination of appropriate samples taken in the case of an abortion,- during the period of suspicion which will continue until negative results have been obtained from the tests provided for in the first indent, the officially brucellosis-free status shall be suspended in the case of the herd, in which the suspected bovine animal(s) were found.2. This Decision shall enter into force on 1 July 1994.3. This Decision is addressed to Finland, Sweden and Norway.4. This Decision shall be authentic in the English language.Done at Brussels, 27 June 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College MemberANNEX Regions which may maintain their brucellosis-free status based on Article 3 (13) of the Cattle and Swine Act Finland: All regionsNorway: All regionsSweden: All regions.